Citation Nr: 0930894	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  03-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of contusion 
of the left kidney.


REPRESENTATION

Appellant represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to December 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied the 
Veteran's request to reopen a previously denied claim for 
service connection for residuals of contusion of the left 
kidney.

In a June 2006, the Board granted reopening of the claim for 
service connection for residuals of contusion of the left 
kidney.  The Board remanded the reopened claim for the 
development of additional evidence.

In a June 2009 informal hearing presentation, the Veteran's 
representative raised the issue of entitlement to service 
connection for residuals of a contusion of the left kidney as 
secondary to service-connected diabetes mellitus.  Since this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

At this time, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is required.


REMAND

The Veteran received treatment during service in 1970 for 
contusion of the left kidney.  He has reported having 
received VA medical treatment for hematuria and pain in the 
left kidney area soon after his December 1971 separation from 
service.  He stated that he received this treatment at a VA 
Hospital in Dallas, Texas.  The Board's instructions in the 
June 2006 remand included obtaining all records of treatment 
of the Veteran at the Dallas VA Hospital in 1971 and 1972.  
The Board specified that the RO should document the efforts 
to obtain those records and the responses received, and 
should associate the documentation of the search and all 
medical records obtained with the Veteran's claims file.  The 
Veteran's claims file has been returned to the Board; and the 
file does not include any records from the Dallas VA Hospital 
in 1971 and 1972, or any indication that the RO attempted to 
obtain such records.

The United States Court of Appeals for Veterans Claims 
(Court) has ruled that the Board has a duty under law to 
ensure that the RO complies with remand orders of the Board 
or the Court.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board is again remanding the case to the RO, 
for the RO to fulfill the instructions to attempt to obtain 
the records of VA treatment of the Veteran in 1971 and 1972.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
treatment of the Veteran at the VA 
Hospital in Dallas, Texas, in 1971 and 
1972.  The RO must keep written records of 
each step taken in the attempts to obtain 
such records, including the responses 
received from each request for the 
records.  The RO must place in the 
Veteran's claims file the documentation of 
the search attempts and responses, and 
must place in the claims file all medical 
records that are obtained as a result of 
the search.

If these records cannot be obtained, it 
should be so noted in the record.

2.  The RO should then review the record, 
arrange for any further development 
suggested by the results of the 
development requested above, to include 
obtaining any medical opinions deemed 
necessary.

3.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
residuals of contusion of the left kidney 
in light of all pertinent evidence and 
legal authority.  If such benefit remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




